TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00568-CR


Warren Steed Jeffs, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST JUDICIAL DISTRICT
NO. 1061, THE HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Warren Steed Jeffs was convicted by a jury of the offenses of aggravated
sexual assault of a child and sexual assault of a child.  See Tex. Penal Code Ann. §§ 22.011, 22.021
(West 2011).  Punishment was assessed at confinement for life and twenty years, respectively, in the
Institutional Division of the Texas Department of Criminal Justice.  See id. §§ 12.32, 12.33 (West
2011).  Jeffs filed a pro se notice of appeal from these judgments.
		The clerk's record and reporter's record were due for filing in this Court by
December 7, 2011.  Neither was filed.  By letter, the district clerk's office advised the Clerk of this
Court that appellant has neither filed a written designation specifying the matters to be included in
the clerk's record nor made arrangements for payment of the record with the clerk's office.  See Tex.
R. App. P. 35.3(a).  On January 12, 2012, this Court notified Jeffs that he had neither paid, nor made
arrangements to pay, for the clerk's record and that his failure to do so meant the clerk's record
would not be timely filed.  We informed Jeffs that his appeal may be dismissed for want of
prosecution if he did not make arrangements for payment of the record and submit a status report
regarding this appeal on or before January 23, 2012.  To date, Jeffs has not responded to this Court's
notice, and the clerk's record has not been filed.
		We dismiss the appeal for want of prosecution.  See Tex. R. App. P. 37.3(b).

						__________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Dismissed for Want of Prosecution
Filed:   March 29, 2012
Do Not Publish